DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (CN 101717044) in view of Kodama (US Pat. No. 6,390,215).

	Regarding claim 2, Gu in view of Kodama discloses wherein: the energy storage device comprises at least one rechargeable battery (inherent to the battery system disclosure of Gu and Kodama).
	Regarding claim 3, Gu in view of Kodama discloses wherein: the charging device comprises an engine-generator (at least engine 1 and generator 2 of Gu and E, G of fig 3 of Kodama).
	Regarding claim 4, Gu in view of Kodama discloses wherein: the engine-generator comprises at least one diesel-powered engine (at least para 24 of Gu).
Regarding claims 5-6, Gu in view of Kodama discloses the invention except for specifically pointing out wherein: the engine-generator comprises at least one diesel-powered engine having no more than 50 horsepower; wherein: the engine-generator comprises at least one diesel-powered engine having no more than 25 horsepower. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an engine with no more 
Regarding claims 8-9, Gu in view of Kodama discloses A rubber-tired gantry crane (RTG) comprising: a rechargeable battery disposed on and configured to provide power to the RTG, and an engine-generator disposed on the RTG configured exclusively to charge the battery; wherein: the engine-generator comprises at least one engine configured to run on a fuel selected from the group consisting of gasoline, diesel, natural gas, propane, biodiesel, hydrogen or water (see discussion of claims 1-6 above).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kodama as discussed above and further in view of Morita (WO 2015/145748).
Regarding claim 7, Gu in view of Kodama discloses the invention except for wherein: the engine-generator comprises a hydrogen-powered engine. However, at least Morita discloses an RTG power supply system comprising a battery and engine-generator system comprising a hydrogen-powered engine (para 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a hydrogen-powered engine, since it is an obvious matter of design choice for an engine fuel source that provides more renewable energy and less emissions.
Allowable Subject Matter
Claims 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time A rubber-tired gantry crane (RTG) comprising: a rechargeable battery disposed on and configured to supply all power needed to operate the RTG, a primary engine-generator disposed on the RTG and configured exclusively to a rubber-tired gantry crane (RTG) comprising: (1) a rechargeable battery disposed on and configured to supply all power needed to operate the RTG, (2) a primary engine-generator disposed on the RTG and configured exclusively to charge the battery when the RTG is in operation, and (3) a secondary engine-generator disposed on the RTG and configured exclusively to charge the battery when the RTG is idle or not in operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose RTG power systems and general configurations of range extenders having combinations of power sources that teach aspects of the claimed invention and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618